department of the treasury internal_revenue_service washington d c jun cc intl number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend selling_consolidated_group s purchaser p target t target_affiliate ta1 target_affiliate ta2 target_affiliate ta3 target_affiliate ta4 target_affiliate ta5 target_affiliate ta6 purchaser’s common parent pcp target_affiliate ta7 corporation c c purchaser’s parent pp ppp corp i corp j business a international group business a international group business a acquisition_date date date year year year year year year year year q n dollar_figured dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc country v country p country q country r closing_agreement document issues may all or a portion of the foreign tax_credits relating to country v taxes paid_by t on the sale for country v purposes of the ta1 assets in year be denied to t and the pcp consolidated_group and allocated to s based on the principles of rev_rul if pcp calculated its purchase_price paid for the worldwide business a assets in year included an amount equal to the country v tax paid_by t in year on the sale of the ta1 stock and if pcp improperly claimed and the closing_agreement improperly allowed basis for those contingent future liabilities under sec_1 b - 2t may we reduce the amount of the basis allocated under sec_1 b -2t or disallow the foreign_tax_credit to t and the pcp consolidated_group for the country v taxes paid_by t in year on the actual sale of the assets of ta1 conclusion sec_1 neither all nor a portion of the foreign tax_credits relating to country v taxes paid_by t on the sale of the ta1 assets for country v purposes in year may be denied to t and the pcp consolidated_group and allocated to s based on the principles of revrul_75_532 it does not appear that pcp calculated its purchase_price paid for the worldwide business a assets in year by including an amount equal to the country v tax paid_by t in year on the sale of the ta1 stock or that if pcp improperly claimed and the closing_agreement improperly allowed basis for those contingent future liabilities however should further factual development reveal that this is not the case the service should consider legal arguments justifying a reduction in the amount of the basis allocated under sec_1 b -2t or a disallowance of the foreign_tax_credit to t and the pcp consolidated_group for the country v taxes paid_by t in year on the actual sale of the assets of ta1 facts s is a u s consolidated_group engaged in business a worldwide t and ta4 are u s_corporations that prior to the year acquisition_date were owned directly by s ta5 ta6 and t7 are country p country q and country v corporations respectively owned directly by s prior to the acquisition_date in year at that time t directly owned percent of the stock of ta2 and ta3 country v corporations for u s income_tax purposes t directly owned of the stock of ta1 also a corporation for u s income_tax purposes ta2 directly owned the remaining of the ta1 stock for country v purposes ta1 is a partnership and ta2 and ta3 are separate corporate entities pcp is the owner of the purchasing group and is the domestic common parent of a u s consolidated_group pp is a country v corporation indirectly owned q percent by i and p percent by j i and j are wholly owned by pcp and are members of the pcp consolidated_group pp owned percent of the stock of p a country v corporation until the liquidation of p in year the business a international group consisting of t ta1-ta4 ta6 and ta7 was acquired by s in year for dollar_figurev in year s and pcp began negotiating for the sale by s to p of the business a international group and the business a international group including ta5 on the year acquisition_date as part of the worldwide acquisition of business a p acquired the stock of t for cash of dollar_figurez denominated in country v currency plus dollar_figurecc liabilities assumed by p allocated largely to the stock of ta1 s and pcp jointly made an election for t under sec_338 that in turn triggered deemed elections under sec_338 for ta1 ta2 and ta3 s offset the taxable_income resulting from the sale with nols later in year t was recapitalized the tax-free nature of which has not been challenged by the service in the recapitalization t offered three classes of stock two common and one preferred ppp a domestic_member of the pcp consolidated_group received all of the shares of a new class of t voting preferred originally the sale of business a was structured as an asset sale for cash in the amount of dollar_figurew denominated in country v currency because of the insistence by s that the sales of t ta4 and ta5 be stock sales the purchase_price was reduced to dollar_figurex cash to take into account the fact that the pcp group would be responsible for payment of the country v tax when the acquired companies with country v assets finally sold them the purchase_price of business a was further reduced to dollar_figurey cash as a result of the findings from pcp’s due diligence study an election under sec_338 may only be made for a domestic target that does or could be included in the seller’s consolidated_group the election must be signed by both the buyer and the seller the domestic target for which the election is made is deemed to have sold all of its assets to a fictitious new target on the acquisition_date and liquidated into the selling_consolidated_group under sec_332 the domestic target will file as a member of the seller’s consolidated_group with respect to its short taxable_year ending on the acquisition_date the seller will not be deemed to have sold the stock of the domestic target a sec_338 election differs in that it can be made for any domestic or foreign target both the sale of the target’s stock and the deemed sale of the target’s assets are recognized the target may not even if otherwise eligible file as part of the seller’s consolidated_group with respect to the one day period of acquisition_date instead the target files a one-day separate tax_return for that day sec_1_338-1 if the target is the common parent of a consolidated_group the group files a short_year consolidated_return including the acquisition_date sec_1_338-1 if the target is foreign or a domestic_corporation not a part of a consolidated_return a short_year separate tax_return is filed for the period including the acquisition_date stock one-third of the number of shares issued p’s shares in t were reclassified as t non-voting common_stock one-third of the number of shares issued and all of the shares of a class of t voting common_stock one-third of the number of shares issued were issued to c a country r corporation that is wholly owned directly by pcp on date in year t sold the stock of ta13 and ta2 to pp for a total of dollar_figurebb an increase for u s income_tax purposes over the amount pcp allocated to the assets of ta1 and ta2 when purchased from s the increase in the amount_paid for u s tax purposes was apparently due to country v currency exchange fluctuations of dollar_figurem on which t paid u s tax in year for country v purposes t’s sale of stock was characterized as a sale by t of ta1's assets t paid a country v tax of dollar_figureu on the asset sale the purchase of the ta1 assets by p from t was treated for u s tax purposes as a redemption of p’s interest in t as the effective value of the t stock was reduced subsequent to the sale by t of ta1 and ta2 to p in year pcp subscribed to one share of t non-voting common_stock and issued a promissory note in the amount of dollar_figured to t which was recorded as additional paid in capital later in year pcp paid dollar_figuref to t a portion of the promissory note equal to the foreign taxes paid_by t to country v prior to reduction to dollar_figureu on audit t was not a member of the pcp consolidated_group in year and claimed a foreign_tax_credit under sec_901 as limited by sec_904 with respect to approximately half of the tax paid_by t to country v on its separate_return by the middle of year t had merged into pcp under sec_368 and the remainder of the tax paid to country v in year was credited against the u s tax_liability of pcp in years and sometime subsequent to its purchase of the stock of ta1 p liquidated into pp paragraph of the closing_agreement between pcp and the irs states that the country v tax is subject_to the high-tax kick out of sec_904 into the general limitation basket paragraph of the closing_agreement states that the sale of the stock of ta1 occurred outside the u s under sec_865 both in the year indirect sale by s of ta1 - ta3 to p and in the year sale of ta1and ta2 by t to p the purchase_price was denominated in country v currency the sales_price for ta1 and ta2 in both sales remained nearly the same when denominated in the country v currency however in year the country v currency was stronger against the dollar than in year therefore for u s purposes there was gain of dollar_figurem on the sale of ta1 and ta2 due to a fluctuation in the exchange rate of country v currency on the year sale see document in year ppp distributed all of its t stock to pcp as a dividend the t board_of directors substantially reduced the par_value of the t stock owned by p t purchased and canceled at par the t shares held by c and pp acquired from p upon its liquidation and t liquidated into pcp under the srly rules of sec_1_1502-4 and sec_381 pcp stepped into the shoes of t with respect to the srly limitation therefore the foreign taxes carried forward could be used by pcp in their entirety but not by other members of the pcp consolidated_group on date of year pcp and the service agreed in the closing_agreement that between the acquisition_date and date of year the fair_market_value of ta1 and ta2 increased by approximately dollar_figureg to dollar_figureh on date of year t’s basis in ta1 and ta2 was dollar_figurej dollar_figureaa in ta1 and dollar_figureo in ta2 t realized dollar_figurek of country v source gain on the sale of ta1 and ta2 t is then considered to have contributed dollar_figurek to the capital of p and t’s basis in p was increased by that amount t paid a tax of dollar_figureu to country v on the sale of ta1 and ta2 to p t’s year u s taxable_income was adjusted upward by dollar_figurel dollar_figurek - dollar_figurem gain already reported from exchange rate differences between year and year as a result of the sale of the assets of ta1 and the stock of ta2 year sec_2 both through the acquisition_date and post-acquisition and are still open with respect to s year sec_2 through the acquisition_date and are still open with respect to pcp and t but subject_to the closing_agreement t filed a separate_return for its short post-acquisition taxable_year in year that year is closed law and analysis issue in general domestic corporate taxpayers such as t may claim a credit for foreign_income_taxes in the u s taxable_year in which the foreign taxes accrue sec_901 sec_1_905-1 sec_1_461-4 provides that creditable_foreign_taxes accrue when the all_events_test is met regardless of when the tax is paid when the u s and foreign taxable years do not coincide revrul_61_93 1961_1_cb_390 holds that the foreign taxes accrue in the u s taxable_year within which the foreign taxable_year ends even though a portion of the foreign tax may be imposed on income that is taxed by the u s in the preceding u s taxable_year however in limited instances discussed and distinguished below taxes may be allocated from the short tax_year of new target this increase in basis from dollar_figurez to dollar_figurej was due to the use of an incorrect currency exchange rate country v currency to dollars in year on the sale of t to p by s the country v currency was apparently stronger against the dollar in year than was originally reported no u s tax was paid on this corrected year gain see footnote following an election under sec_338 to the short tax_year of old target preceding that election when a foreign taxable_year overlaps two short u s taxable years created by sec_338 and ends within new target’s short u s taxable_year beginning the day after the acquisition_date the application of the accounting principles discussed above would allocate all of the foreign taxes to the short u s tax_year of new target and its consolidated_group if any as all events necessary to establish target’s old and new foreign tax_liability cannot occur until the end of the foreign tax_year accordingly under these rules the purchasing group would be entitled to the use of all of the foreign taxes paid_by target for the full month foreign tax_year even though target’s u s taxable_income for the year is divided between two short u s tax years in recognition of the asymmetries created by the attribution of months of foreign taxes to a u s tax_year of less than months revrul_75_532 1975_2_cb_295 referring to the principles of sec_1_1502-76 now sec_1_1502-76 allows the allocation of foreign_income_taxes of a domestic target_corporation between the buyer’s consolidated_group and the target corporation’s separate_return for the short_period ending on the acquisition_date the principles of revrul_75_532 could have applied to allocate a portion of t’s foreign tax to its short_year tax_year preceding the sec_338 election and thus to s’s consolidated_return_year including that short tax_year if new target t had sold the stock of ta1 in the short_year tax_year following the acquisition_date however the foreign taxes at issue here accrued in year a full 12-month u s tax_year not in the short_year tax_year accordingly the principles of revrul_75_532 do not apply to support allocation of a portion of t’s year taxes to s issue subject_to certain limitations sec_901 permits a domestic_corporation to claim as a credit against its federal_income_tax any income taxes paid to a foreign_country sec_1_901-1 the purpose of the credit is to reduce international double_taxation 316_us_450 although u s tax principles govern for purposes of determining whether a foreign levy is a creditable income_tax the law of the foreign state is looked to in determining the nature of the rights and obligations that form the basis of the claim of a foreign_tax_credit see 302_us_573 phillips subsequently with respect to taxable years not involved here sec_1_338-5 extended this principle to short u s tax years of domestic and foreign target corporations in acquisitions covered by an election under sec_338 petroleum co v commissioner 104_tc_256 a domestic_corporation may be entitled to claim a credit under sec_901 for creditable foreign_income_taxes paid if it is legally liable under foreign law for the tax sec_1_901-2 here the facts indicate that t was a domestic_corporation that was legally liable for country v income_tax paid on its year sales of the assets of ta1 to p basis is properly assigned only to accrued but unpaid liabilities assumed at sale not for contingent unaccrued liabilities based on the information submitted it appears that under sec_1 b -2t the taxpayer allocated the proper dollar amount dollar_figurez to the basis of the t stock and to the assets held by t including the stock of ta1 - ta3 and their assets out of a cash amount_paid for the worldwide business a assets sold by s moreover it appears that no liabilities either contingent or properly accrued were included in the dollar_figurez paid for the stock of t in year further factual development may be appropriate to confirm these preliminary conclusions if further factual development reveals that these preliminary conclusions are inaccurate the service should consider legal arguments justifying a reduction in the amount of the basis allocated under sec_1 b -2t or a disallowance of the foreign_tax_credit to t and the pcp consolidated_group for the country v taxes paid_by t in year on the actual sale of the assets of ta1 the summary of adjustments included in document indicated that in year the service adjusted the basis of the ta1 assets upwards by dollar_figuren this increase relates to basis given because of a untaxed year gain on the sale of t due to the fluctuation of the country v currency vis a vis the dollar see footnote ________________________ philip l tretiak senior technical reviewer branch office of associate chief_counsel international
